Citation Nr: 0939604	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a head injury.

2.  Entitlement to service connection for an eye disability, 
claimed as secondary to a head injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including anti-social personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 4, 1956, to February 18, 1956.  He also apparently 
had additional unverified service with the New York National 
Guard.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In October 2006, the Board remanded the matter to the RO for 
the purpose of affording the appellant the opportunity to 
appear at a Board hearing, as he had requested.  Such hearing 
was held via videoconference in June 2007 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.

The Board again remanded the claims in September 2007 so that 
additional development of the evidence could be conducted.  


The issues of entitlement to service connection for a left 
shoulder disability, claimed as secondary to a head injury 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including anti-social personality 
disorder being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of a current eye 
disability.


CONCLUSION OF LAW

Service connection for an eye disability, claimed as 
secondary to a head injury, is not warranted.  38 U.S.C.A. 
§§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As to the instant claim for entitlement to service connection 
for an eye disability, claimed as secondary to a head injury, 
the Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, VCAA notice requirements also 
apply to the evidence considered in determinations of the 
degree of disability and effective date of the disability 
once service connection has been established.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in March 2004, prior to the initial 
unfavorable AOJ decision issued in July 2004.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in March 2004 informed 
the appellant of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  The letter also provided the 
Veteran with a list of the types of evidence he may submit in 
support of his claim.

With regard to the notice requirements under Dingess/Hartman, 
a January 2007 letter provided notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but finds no prejudice to 
the appellant as a result.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the appellant's 
service connection claim, any questions as to the assignment 
of a disability rating and effective date are rendered moot.  
Therefore, the Board finds that the appellant was provided 
with all necessary notice under VCAA prior to the initial 
adjudication of his claim.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of his claim.  In this regard, the Board 
observes that as part of its September 2007 remand 
instructions certain specifically identified military-related 
medical and personnel records were to be sought.  The Board 
at this juncture notes that some of the appellant's service 
treatment records are on file.  However, the National 
Personnel Records Center (NPRC) reported in June 2004 and May 
2009 that the appellant's service treatment records were 
destroyed in the 1973 fire at the St. Louis records 
repository.  The Board acknowledges that, in cases where VA 
is unable to obtain some or all of a veteran's service 
treatment records, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the appellant's 
claim has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Based on the above, and on the specific facts of this case, 
namely, that the record is devoid of medical evidence showing 
that the appellant has a current disability of the eyes, the 
Board concludes that further efforts to identify and locate 
possible copies of the appellant's service treatment records 
would only serve to unnecessarily delay the Board's decision 
with no benefit to the appellant.  See Bernard; see also 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With regard to post-service treatment, the Veteran has not 
submitted or requested that VA obtain any treatment records 
for his claimed eye disability.  In this regard, the Board 
notes that the appellant testified in June 2007 that he was 
treated at the United States Army Hospital in Indiantown Gap, 
Pennsylvania in 1956 and 1957 for an eye disability.  
Subsequent multiple attempts by VA to obtain these records 
proved unsuccessful.  Therefore, as to this particular issue, 
the Board determines that VA is not obligated to make further 
efforts to identify, locate, or obtain post-service treatment 
records.  Accordingly, the Board finds that VA has satisfied 
its duty to assist the appellant in attempting to obtain 
available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
appellant has an eye disability that is a result of his 
military service (to include as due to his claimed in-service 
head injury) is not necessary to decide his claim.  There is 
no medical evidence, including many post-service private 
medical records, associated with the claims file pertaining 
to his eyes.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Beyond the appellant's statements, there is 
no evidence in support of any of these elements.  Therefore, 
the Board finds that a VA examination is not warranted in 
this case.

In light of the above, the Board concludes that the record is 
insufficient upon which to grant the claim, but that attempts 
at further development or additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
appellant will not be prejudiced by the Board proceeding to 
the merits of the claim.



Laws and Regulations

The appellant seeks service connection for an eye disability, 
claimed as secondary to a head injury.  The Board has 
reviewed all the evidence in the appellant's claims file, 
which includes his written contentions, available service 
treatment records, private medical records, and hearing 
testimony.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The appellant's statements and testimony describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, any 
statements made by non medical professionals purporting to 
establish a diagnosis or identify the likely etiology of a 
disability may not be accepted as competent medical evidence 
of such, and must be viewed in conjunction with the objective 
medical evidence from one trained in the medical field.

Factual Background and Analysis

The appellant essentially argues that he has an eye 
disability which is etiologically related to his incurring a 
head injury while in the military.  The available service 
treatment records on file makes no mention of either 
complaints, treatment afforded the appellant for, or 
diagnoses concerning the eyes.  Private medical records on 
file, dated from 1979 to 2008, are devoid of any mention of 
problems associated with the appellant's eyes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Accordingly, as here the record is completely absent of any 
medical documentation to support a finding that the appellant 
currently has an eye disorder service connection for the 
claimed disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an eye disability, claimed as 
secondary to a head injury, is denied.  


REMAND

As indicated in the Introduction, this claim was most 
recently remanded in September 2007.  Unfortunately, some of 
the ordered development remains to be completed.  
Accordingly, another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board's September 2007 remand directed, inter alia, that 
the following be completed:

3.  After the action has been completed, 
the RO should then readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes citation to the current version 
of 38 C.F.R. § 3.156, and given the 
opportunity respond thereto.  

(emphasis added).  

Unfortunately, absent from the supplemental statement of the 
case (SSOC) issued by the RO in March 2009 (after denying the 
instant claims on appeal), is the "current version of 
38 C.F.R. § 3.156."  This deficiency mandates further 
development.  Stegall.

The Board also observes that the appellant's accredited 
representative, as part of a September 2009 Written Brief 
Presentation, requested that certain New York National Guard 
records (from the 569th Field Artillery Battalion - now the 
369th Sustainment Brigade of the New York National Guard) be 
sought by VA.  He added that the appellant was discharged 
from the Army Reserve in February 1959.  The representative 
added that as no National Guard records had been sought, this 
may explain the difficulties in obtaining some of the sought 
after medical records by the Board in its September 2007 
remand.  There is no other information in the record 
regarding this claimed service.  Further clarification of any 
military service with the New York National Guard and the 
Army Reserve is warranted.

Regarding the appellant's service, and applicable service 
periods therein, the Board notes that a November 1958 
clinical record notes that the appellant at that time was 
presently a member of the inactive reserves and had served 
for a period of approximately two years in Fort Jackson, 
South Carolina in an artillery division.  

Therefore, this issue is REMANDED to the RO for the following 
action:

1.  The RO must supply the appellant the 
complete current version of 38 C.F.R. 
§ 3.156.  

2.  The RO should contact the appellant 
and his representative in writing and 
request that he submit detailed 
information regarding the dates and unit 
assignments pertaining to any and all 
periods of active or inactive service 
with the New York National Guard and the 
Army Reserve.  

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
responses received should be associated 
with the claims file.  

4.  Thereafter, and irrespective of any 
response received from the appellant and 
/or his representative, the RO must 
request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or any other appropriate 
source, the appellant's COMPLETE service 
personnel records from his Official 
Military Personnel File (OMPF).  The RO 
should offer assistance by providing as 
much detail as possible about his claimed 
dates of service.  All documents received 
should be associated with the claims 
file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The appellant should be 
notified of any action to be taken.

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall.

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
claims concerning entitlement to service 
connection for a left shoulder 
disability, claimed as secondary to a 
head injury and whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for residuals of a head 
injury, including anti-social personality 
disorder.  In so doing, the RO should 
consider the current version of 38 C.F.R. 
§ 3.156.  If either benefit currently on 
appeal remains denied, furnish a SSOC to 
the appellant and his representative and 
afford them with a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


